343 Ill. App. 649 (1951)
100 N.E.2d 333
Claire Borin, Plaintiff
v.
Nathan Borin, Defendant. Irving Eisenman, Emmett F. Byrne and William L. Kelley, Appellees,
v.
Nathan Borin, Appellant. Appeal of Nathan Borin, Respondent below.
Gen. No. 45,158.
Illinois Appellate Court.
Opinion filed July 2, 1951.
Released for publication July 17, 1951.
Simon Herr, of Chicago, for appellant.
A.C. Lewis, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Orders reversed and cause remanded with directions.
Not to be published in full.